Title: Cabinet Opinion on a Resolution of the U.S. Senate, 28 January 1794
From: Cabinet
To: Washington, George


          
            January 28. 1794.
          
          At a meeting of the heads of departments
          Upon consideration of the resolution of the Senate, of January 24. 1794, calling for
            the correspondences, therein mentioned: General Knox is of
            opinion, that no part of the correspondences should be sent to the Senate.
          Colo. Hamilton, that the correct mode of proceeding is to do, what General Knox
            advises; but that the principle is safe, by excepting such parts as the President may
            choose to withhold:
          Mr Randolph, that all the correspondence, proper from its nature to be communicated to
            the Senate, should be sent; but that what the President thinks improper, should not be
            sent.
          In either form messages are recommended to be prepared.
          
            H. Knox
            Alexandr Hamilton
            Edm: Randolph.
          
        